         

Exhibit 10.3
Execution version
 
MAIN STREET CAPITAL CORPORATION
as Borrower,
BRANCH BANKING AND TRUST COMPANY,
MORTGAGE CUSTODY DEPARTMENT OF CORPORATE TRUST SERVICES
as Custodian
and
BRANCH BANKING AND TRUST COMPANY
as Administrative Agent
 
CUSTODIAL AGREEMENT
 
Dated as of October 24, 2008

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
Section 1. Definitions
    1  
 
       
Section 2. Delivery of Investment Files
    2  
 
       
Section 3. Receipt of Investment Files
    3  
 
       
Section 4. Obligations of the Custodian
    3  
 
       
Section 5. Representations and Warranties of the Custodian
    5  
 
       
Section 6. Trust Receipts
    6  
 
       
Section 7. Future Defects
    7  
 
       
Section 8. Release
    7  
 
       
Section 9. Procedures Upon Default
    9  
 
       
Section 10. Fees and Expenses of Custodian
    10  
 
       
Section 11. Removal of Custodian
    10  
 
       
Section 12. Examination of Investment Files
    10  
 
       
Section 13. Insurance of Custodian
    11  
 
       
Section 14. Counterparts
    11  
 
       
Section 15. Governing Law/Submission to Jurisdiction
    11  
 
       
Section 16. Copies of Documents from Investment Files
    11  
 
       
Section 17. Resignation of Custodian
    12  
 
       
Section 18. Term of Agreement
    12  
 
       
Section 19. Notices
    12  
 
       
Section 20. Successors and Assigns
    13  
 
       
Section 21. Liability of the Custodian
    13  
 
       
Section 22. Indemnification
    13  
 
       
Section 23. Custodian’s Reliance
    14  

 

- i -



--------------------------------------------------------------------------------



 



              Page  
 
       
Section 24. Merger or Consolidation of Custodian
    14  
 
       
Section 25. Transmission of Investment Files
    14  
 
       
Section 26. Authorized Representatives
    14  
 
       
Section 27. Reproduction of Documents
    15  
 
       
Section 28. Force Majeure
    15  
 
       
Section 29. Confidentiality Agreement
    15  
 
       
Section 30. No Amendments
    15  
 
       
Section 31. Express Duties
    16  
 
       
Section 32. Enforcement of Rights
    16  
 
       
Section 33. No Proceedings
    16  
 
       
Section 34. Custody Agreement
    16  

     
Exhibit 1
  Intentionally Omitted
 
   
Exhibit 2
  Trust Receipt
 
   
Exhibit 3
  Request and Receipt for Release of Documents
 
   
Exhibit 4
  Authorized Representatives of the Agent and Information for Notices
 
   
Exhibit 5
  Authorized Representatives of the Borrower
 
   
Exhibit 6
  Authorized Representatives of the Custodian
 
   
Exhibit 7
  Form of List of Portfolio Investments
 
   
Exhibit 8
  Form of Comfort Letter
 
   
Exhibit 9
  Form of Bailee Letter
 
   
Exhibit 10
  Form of Certification of Sale, Exchange, Transfer or Liquidation

 - ii - 

 

 



--------------------------------------------------------------------------------



 



CUSTODIAL AGREEMENT
THIS CUSTODIAL AGREEMENT (this “Agreement”), dated as of October 24, 2008, by
and among Main Street Capital Corporation (the “Borrower”), Branch Banking and
Trust Company, Mortgage Custody Department of Corporate Trust Services, not
individually, but solely in its capacity as Custodian, having an address at 5130
Parkway Plaza Boulevard, Charlotte, North Carolina 28217 (the “Custodian”) and
Branch Banking and Trust Company, acting in its capacity as agent (the “Agent”)
for itself and for the other Secured Parties (as defined in the Credit Agreement
described below).
PRELIMINARY STATEMENT
The Borrower and the Agent, among others, are parties to the Credit Agreement,
dated as of October 24, 2008 (as amended, supplemented, restated or otherwise
modified and in effect from time to time, the “Credit Agreement”), pursuant to
which the Borrower has the benefit, subject to the terms and conditions thereof,
of advances from the Lenders (as defined in the Credit Agreement) to finance,
among other things, the making of Portfolio Investments (as defined below) by
the Borrower.
Pursuant to the Credit Agreement, the Borrower is required to take such action
as shall be necessary to maintain the perfection of the liens and security
interests of the Agent, for the benefit of the Secured Parties (as defined in
the Credit Agreement) on the Collateral (as defined in the Credit Agreement).
The Borrower desires to have the Custodian take possession of the related
Investment File (as defined below) with respect to each Portfolio Investment, in
accordance with the terms and conditions hereof. The Borrower has agreed to
deliver or cause to be delivered to the Custodian the documents specified in
Section 2 of this Agreement with respect to the Portfolio Investments to be held
pursuant to the terms of this Agreement.
The Custodian is a North Carolina banking corporation, and is otherwise
authorized to act as Custodian pursuant to this Agreement.
In consideration of the mutual undertakings herein, expressed, the parties
hereto hereby agree as follow:
Section 1. Definitions.
Unless otherwise defined herein, capitalized terms not otherwise defined herein
are used as defined in the Credit Agreement, and the following terms shall have
the following meanings:
Agreement: shall mean this Agreement, as supplemented or amended from time to
time.
Authorized Person: shall have the meaning set forth in Section 26 of this
Agreement.

 

1



--------------------------------------------------------------------------------



 



Business Day: means any day other than a Saturday or Sunday, or a day on which
banking and savings and loan institutions in North Carolina are authorized or
obligated by law of executive order to be closed, and a day on which the
Custodian is open in the State of North Carolina.
Comfort Letter: means a letter substantially in the form attached hereto as
Exhibit 8 furnished to the Custodian by the Borrower in connection with the
closing of the transactions creating a Portfolio Investment, a copy of which
letter is delivered to the Custodian with the related Investment File.
Credit Agreement: shall have the meaning set forth in the first paragraph of the
Preliminary Statement.
Investment File: means those documents listed in Section 2(a) of this Agreement
that are delivered to the Custodian pursuant to Section 2 hereof or that
otherwise come into the possession of the Custodian.
List of Portfolio Investments: means a listing, substantially in the form of
which is attached hereto as Exhibit 7, of all Portfolio Investments delivered to
the Custodian (which List of Portfolio Investments may be in the form of
microfiche or computer file or other medium acceptable to the Custodian).
Person: shall mean an individual, general partnership, limited partnership,
limited liability partnership, corporation, business trust, joint stock company,
limited liability company, trust, unincorporated association, joint venture,
governmental authority, or other entity of whatever nature.
Portfolio Investment: shall have the meaning set forth in the Credit Agreement.
Trust Receipt: shall mean a trust receipt, substantially in the form set forth
on Exhibit 2 hereto, covering the Investment Files relating to the Portfolio
Investment described therein, which trust receipt is issued to the Agent.
UCC: shall mean the Uniform Commercial Code as in effect in the applicable
jurisdiction.
Section 2. Delivery of Investment Files.
(a) Within five (5) Business Days of the date that the Borrower makes a
Portfolio Investment, the Borrower shall deliver or cause the Borrower’s closing
agent to deliver to the Custodian, the following documents pertaining to such
Portfolio Investment, along with a Comfort Letter listing each document to be
included in the Investment File for such Portfolio Investment so delivered to
the Custodian, each of which Portfolio Investment shall be identified in a
Schedule delivered in printed and electronic format therewith:
(i) any and all original executed promissory notes issued by the Obligor
pursuant to the applicable agreements evidencing such Portfolio Investment,
together with an indorsement executed in blank;

 

2



--------------------------------------------------------------------------------



 



(ii) any and all original certificates representing equity interests pledged to
secure the obligations of the Obligor relating to such Portfolio Investment,
together with transfer powers for each such certificate, executed in blank; and
(iii) any and all original letters of credit, instruments, certificates of
deposit or chattel paper or other original documents, the physical possession of
which is necessary in order for the Agent, on behalf of the Secured Parties, to
perfect or preserve the priority of its security interest therein.
(b) From time to time, the Borrower shall forward to the Custodian additional
documents of the type described in the foregoing clause (a) evidencing any
assumption, modification, consolidation or extension of any Portfolio
Investment, in accordance with the terms of the Credit Agreement, and upon
receipt of any such additional documents, the Custodian shall hold such
additional documents in accordance with the terms of this Agreement. Any
additional documents forwarded shall include a transmittal with instructions on
filing and the name of the Portfolio Investment to which it relates and any
other information reasonably requested by the Custodian.
Section 3. Receipt of Investment Files.
After receipt of each Investment File, the Custodian shall deliver a Trust
Receipt to the Agent in accordance with Section 6 hereof.
Section 4. Obligations of the Custodian.
The Custodian hereby confirms that (i) with respect to Investment Files
delivered to it on the date hereof, it has reviewed the List of Portfolio
Investments therewith, and with respect to any subsequently delivered Investment
Files, it will review the List of Portfolio Investments delivered therewith,
(ii) with respect to Investment Files delivered to it on the date hereof, it
holds such Investment Files corresponding to each Portfolio Investment listed on
the List of Portfolio Investments to which it relates and, with respect to any
subsequently delivered Investment Files, it will hold such Investment Files
corresponding to each Portfolio Investment listed on the List of Portfolio
Investments to which it relates and (iii) for each Portfolio Investment, each
Investment File contains each of the documents listed on Schedule A to the
Comfort Letter relating to such Portfolio Investment (excluding the items listed
on the schedule of exceptions attached to the related Trust Receipt) and if
Schedule A to the Comfort Letter indicates that a document is an original, the
Custodian confirms that it has received such original document (except as
indicated on the schedule of exceptions attached to the related Trust Receipt).
The Custodian shall create a separate account in the name of the Borrower in
which all assets, including the Portfolio Investments and any Investment Files,
shall be held, subject to the security interests of the Agent pursuant to the
Collateral Documents. The Custodian shall dispose of or release such assets only
upon the receipt of proper instruction from the Authorized Persons of the
Borrower or as otherwise specifically set forth in this Agreement.

 

3



--------------------------------------------------------------------------------



 



The Custodian hereby acknowledges that, (A) to secure its obligations under the
Credit Agreement, the Borrower has granted a security interest to the Agent in
its Portfolio Investments and related assets with respect to the Obligations (as
defined in the Credit Agreement) including, without limitation, each document
listed on the schedule to each Trust Receipt and (B) (i) it has in its physical
possession the related Investment File with respect to each Portfolio Investment
listed on the schedule to each Trust Receipt (excluding the items listed on the
schedule of exceptions attached to the related Trust Receipt, if any) (the
“Property”), (ii) it will hold the Property as bailee for and on behalf of the
Agent for purposes of perfecting the interests of the Agent therein, for the
benefit of the Secured Parties (as defined in the Credit Agreement), as provided
in Section 9-313 of the UCC, and (iii) it is not holding the Property on behalf
of the Borrower or any other person or entity (including itself). The Custodian
agrees that it will continue to hold the Property in its possession and not
transfer the Property without the prior written consent of the Agent and, so
long as no Default or Event of Default has occurred and is continuing, the
Borrower, except in accordance with this Agreement. Following indefeasible
payment in full of all amounts owing under the Loan Documents in respect of the
Obligations, and the cancellation or termination of the commitments under the
Credit Agreement and any other contingent obligations, the security interest of
the Agent shall be released in accordance with the terms of the Loan Documents
and the Property shall revert to the Borrower.
The Custodian hereby agrees to hold all documents evidencing or representing
ownership in or the Borrower’s interest or investment in a Portfolio Investment
which have been or are delivered to the Custodian by the Borrower or by any
other third party at the written direction of the Borrower, including without
limitation all promissory notes, certificates and other “instruments” within the
meaning of the UCC, as agent and bailee of the Agent, as secured party, and
acknowledges that this Agreement constitutes notice in accordance with the UCC
and other applicable law of the Agent’s security interest in such collateral and
does hereby consent thereto. The Custodian shall hold all documents received by
it constituting the related Investment File with respect to each Portfolio
Investment as described in the preceding paragraph, and shall make disposition
thereof only in accordance with the terms of this Agreement. The Custodian shall
segregate and maintain continuous custody of all documents constituting each
Investment File in a fire resistant vault in accordance with customary standards
for such custody, and such Investment Files shall be clearly marked with
appropriate notation in the Custodian’s computer files to indicate that the
Investment Files are held by the Custodian pursuant to this Agreement in a
custodial capacity only. The Borrower and the Agent shall have the opportunity
to inspect the filing procedures, facilities, and the security procedures. The
Agent has made such inspection and has found them to comply with this Agreement.
The Custodian shall conduct, or cause to be conducted, periodic reviews of all
items held by it under this Agreement in such a manner as shall enable the Agent
or the Borrower to verify the accuracy of the Custodian’s record keeping.
The Custodian agrees and covenants that it will separately identify the related
Investment Files with respect to each Portfolio Investment delivered to the
Custodian pursuant to this Agreement from any and all other files, documents or
agreements at any time or from time to time delivered to the Custodian by or on
behalf the Borrower or any of its affiliates.

 

4



--------------------------------------------------------------------------------



 



In the event that (i) the Agent, the Borrower or the Custodian shall be served
by a third party with any type of levy, attachment, writ or court order with
respect to any Investment File or any document included within an Investment
File or (ii) a third party shall institute any court proceeding by which any
Investment File or a document included within an Investment File shall be
required to be delivered otherwise than in accordance with the provisions of
this Agreement, the party receiving such service shall promptly deliver or cause
to be delivered to the other parties to this Agreement copies of all court
papers, orders, documents and other materials concerning such proceedings. The
Custodian shall, to the extent permitted by law and any court order, continue to
hold and maintain all Investment Files that are the subject of such proceedings
pending an order of a court of competent jurisdiction permitting or directing
disposition thereof. Upon final determination of such court, and if permitted by
such determination, the Custodian shall release such Investment File or any
document included within such Investment File as directed in writing by the
Borrower (with notice to the Agent), or, if a Default or Event of Default has
occurred and is continuing, the Agent, which shall give a direction consistent
with such court determination. The Custodian shall have no obligation to monitor
or appear in any such proceeding on behalf of or in the name of the Borrower or
the Agent. Expenses and fees (including without limitation, attorney’s fees) of
the Custodian incurred as a result of such proceedings shall be borne by the
Borrower.
Section 5. Representations and Warranties of the Custodian.
The Custodian represents and warrants to the Administrative Agent that:
(a) The Custodian (i) is duly organized, validly existing and in good standing
under the laws of North Carolina, (ii) has full corporate power and authority to
conduct its business and affairs as a custodian and (iii) is a bank having the
qualifications prescribed in Section 26(a) of the Investment Company Act of
1940, as amended (the “1940 Act”) for the trustees of unit investment trusts.
(b) The Custodian hereby represents and warrants that it does not control, is
not controlled by, nor is under common control with (either directly or
indirectly) the Borrower or any of its affiliates.
(c) This Agreement, when executed and delivered by the Custodian, shall
constitute the valid, legal and binding obligation of the Custodian, enforceable
against the Custodian in accordance with its terms, except as the enforcement
thereof may be limited by applicable receivership or similar debtor relief laws
and that certain equitable remedies may not be available regardless of whether
enforcement is sought in equity or at law.
(d) The Custodian is not in material breach of any material agreement to which
it is a party.

 

5



--------------------------------------------------------------------------------



 



(e) By execution of this Agreement, the Custodian represents, warrants and
covenants that it does not currently hold, and during the existence of this
Agreement shall not hold, any adverse interest, by way of security or otherwise,
in any Portfolio Investment, and hereby waives any lien which the Custodian
might have pursuant to statute or otherwise available at law or in equity on the
Portfolio Investments and the documents constituting the related Investment File
with respect to each Portfolio Investment held by the Custodian hereunder,
including all monies and proceeds derived therefrom or relating thereto.
(f) The Custodian shall not, except with respect to the Custodian’s right to
receive its reasonable and customary fees and expenses hereunder, at any time
exercise or seek to enforce any claim, right or remedy, including any statutory
or common law rights of set-off, if any, that the Custodian may otherwise have
against all or any part of an Investment File, a Portfolio Investment, or any
proceeds of the foregoing or against the Borrower or the Agent.
(g) The Custodian maintains insurance as required by Section 13 hereof.
The representations and warranties of the Custodian set forth above shall
survive the execution, delivery and termination of this Agreement shall inure to
the benefit of the Agent and the Borrower so long as this Agreement is in
effect.
Section 6. Trust Receipts.
Within two Business Days after the receipt of the Investment Files pursuant to
Section 2 hereof or such other time period mutually agreed to by the Borrower,
the Agent and the Custodian, the Custodian shall ascertain that (i) all
documents required to be delivered to it are in its possession, and (ii) that
each note, certificate or other original collateral document, if any, listed in
Schedule A to each Comfort Letter is an original, executed counterpart of such
document, except as set forth on the exception schedule and (iii) shall deliver
to the Agent a Trust Receipt substantially in the form of Exhibit 2 attached
hereto.
Each Trust Receipt issued hereunder shall be numbered sequentially, and the
Custodian shall maintain a record of such numbers and the name of the party to
which such Trust Receipt was issued.
The Custodian makes no representation as to: (i) the validity, legality,
sufficiency, enforceability or genuineness of any of the documents contained in
each Investment File or (ii) the collectability, insurability, effectiveness or
suitability of any Portfolio Investment. The Custodian shall have no obligation
to verify the receipt of any documents, the existence of which was not delivered
or not made known to the Custodian as part of the Investment File, and the
Custodian shall have no obligation to determine whether the recordation of any
document is necessary, nor shall the Custodian be responsible for the value,
form, substance, validity, perfection, priority, effectiveness or enforceability
of any of such documents.
The Custodian shall provide the Agent and the Borrower with an exception report
which shall be attached to such Trust Receipt and shall specifically identify
any missing endorsements or documents required to be delivered to the Custodian
pursuant to Section 2 and the party or parties whose signatures may be required
for any such endorsement. The Custodian shall have no duty to obtain any missing
endorsement or document. The Custodian shall be under no duty or obligation to
inspect, review or examine any such documents, instruments, certificates or
other papers to determine that they are genuine, enforceable, executed by an
authorized officer, or appropriate for the represented purpose or that they are
other than what they purport to be on their face.

 

6



--------------------------------------------------------------------------------



 



Section 7. Future Defects.
During the term of this Agreement, the Custodian shall immediately notify the
Agent and the Borrower of any defect with respect to an Investment File or any
failure on its part to hold the Investment Files as herein provided.
Section 8. Release.
(a) From time to time and as requested by the Agent, the Custodian is hereby
authorized, upon receipt from the Agent of a request and receipt for release of
documents, in substantially the form annexed hereto as Exhibit 3, reasonably
believed by the Custodian to be signed by an Authorized Person of the Agent
whose name appears on Exhibit 4 hereof to release to the Agent or its designee
the related Investment File or the documents set forth in such request and
receipt of such Person. The Agent agrees with Borrower that it will not make any
request for release unless a Default or Event of Default has occurred and is
continuing.
(b) From time to time so long as no Default or an Event of Default has occurred
and is continuing, in connection with a sale, transfer, exchange, liquidation,
payment in full or modification or extension of any Portfolio Investment in the
ordinary course of business, and subject to the other provisions set forth in
this Section 8, the Custodian is also authorized, upon receipt from the Borrower
of a request and receipt for release of documents, in substantially the form
annexed hereto as Exhibit 3, reasonably believed by the Custodian to be signed
by an Authorized Person of the Borrower whose name appears on Exhibit 5 hereof,
to release the related Investment File or the related documents set forth in
such request and receipt for release to a party other than the Borrower or any
of its Affiliates. The Borrower shall provide a copy of any such request and
receipt for release to the Agent simultaneously with the delivery thereof to the
Custodian. At any time when three (3) or more Investment Files are currently
released pursuant to any request by or on behalf of the Borrower, the Custodian
shall, prior to giving effect to such release, obtain the consent of the Agent
prior to complying with such requested release (which consent shall not be
unreasonably withheld prior to the occurrence and continuance of any Default or
Event of Default). The Custodian shall promptly notify the Agent after it has
released any Investment File or any document therein. Any transmittal of
documentation pursuant to a request and receipt for release under this clause
(b) shall be under the cover of a transmittal letter substantially in the form
of the Bailee Letter attached as Exhibit 9 hereto, duly completed and executed
by the Custodian. The Custodian shall retain the executed Bailee Letter in the
stead of the related Investment File and shall notify the Agent and the Borrower
in the event that the third party designated to receive such Investment File or
such documents fails to execute and deliver to the Custodian a countersignature
to the Bailee Letter within three (3) Business Days of delivery thereof.

 

7



--------------------------------------------------------------------------------



 



(c) The Custodian shall release any requested Investment Files pursuant to the
foregoing at the direction of the Borrower or the Agent, as the case may be, on
the same day, if the request therefor is received by the Custodian prior to 2:00
p.m. Eastern time, or, otherwise, on the next succeeding Business Day after
receipt of a request of release therefor. The Custodian shall maintain a list of
the Investment Files or if less than the entire Investment File, the documents
released. Upon return of the documents or the Investment File, the Custodian
shall maintain a list of the Investment Files or the documents returned.
(d) The Borrower covenants and agrees that:
(i) in the case of any documents of a type described in clauses 2(a)(i) or
2(a)(iii), it shall not make any request for the release thereof until the
obligations of the Obligor under the related Portfolio Investment have been
repaid in full, except for (A) ultimate sale or exchange, and in such case the
Borrower further agrees that all cash proceeds thereof shall be deposited in a
deposit account that is the subject of a control agreement that creates a valid
and perfected first-priority security interest in and lien in favor of the
Administrative Agent for the benefit of the Secured Parties or (B) renewal,
amendment or registration of transfer; provided that any document received in
replacement, substitution or exchange thereof is delivered to the Custodian
prior to release of the existing original;
(ii) it shall not, directly or indirectly, maintain physical possession or
“control” within the meaning of the UCC of any Investment Files or documents
released pursuant to this Section 8 or instruct any Person to release or deliver
the Investment Files or any documents to it or any of its Affiliates or any
agent on its or their behalf (other than the Agent);
(iii) it shall instruct each third party to which an Investment File is
delivered pursuant to clause (b) to execute and deliver to the Custodian a
countersignature to the Bailee Letter delivered to such Person in connection
therewith (which delivery may be by facsimile) and, in the event that such
Person fails to do so within three (3) Business Days of receipt of any
Investment File or documents, and the Portfolio Investment relating to such
Investment File or document has not yet been sold, exchanged, transferred,
liquidated or paid in full, it shall direct such Person, and shall use its best
efforts to cause such Person, to immediately return the Investment File and any
documents to the Custodian;
(iv) it shall promptly instruct such third parties to whom any Investment File
or documents have been delivered to return to the Custodian any Investment File
or other such documents when the need therefor no longer exists, unless the
Portfolio Investment shall be sold, exchanged, transferred or liquidated, in
which case, thereupon it shall, in substantially the form annexed hereto as
Exhibit 10, certify to the Custodian and the Agent that such sale, transfer or
liquidation has occurred;
(v) at any time an Investment File or documents therein are not held by the
Custodian or by a bailee that has executed and delivered a valid, binding and
effective Bailee Letter in favor of the Agent , the related Portfolio Investment
shall not be eligible for inclusion in the Borrowing Base unless otherwise
agreed in writing by the Agent in its sole discretion; and

 

8



--------------------------------------------------------------------------------



 



(vi) it shall not make any request for release of any Investment File or
documents therein if, after giving effect to such release, a Default shall occur
and be continuing.
The Agent shall have the right to instruct the Custodian not to release, and
Custodian in such instance agrees not to so release, an Investment File if, in
its good faith judgment, the Agent believes that the Borrower’s request does not
or shall not comply with the foregoing covenants.
(e) Any Person may provide an electronic transmission for release of documents
in a form agreed to in advance of the initial transmission by the Borrower, the
Agent and the Custodian containing information readable without intervention by
the Custodian’s data processing operations or computer hardware and software
staff, and arranged in a record layout to be specified by the Custodian (a
“Paperless Release Request”). All parties agree to maintain and control access
to electronic signature information and assume liability for any unauthorized
use thereof. Such parties also agree to maintain accurate records of electronic
transactions related to the Investment Files. Each such Person hereby authorizes
the Custodian to automatically append the electronic signature of an Authorized
Representative to the applicable request for release of documents and agrees and
acknowledges that by appending such Authorized Representative’s electronic
signature, the Custodian shall be entitled to rely thereon. For purposes of this
Agreement, the term “electronic signature” is defined as an “electronic
identifier intended by the person using it to have the same force and effect as
the use of a manual signature.” Each Paperless Release Request shall be
confirmed in writing and delivered to all parties in accordance with Section 19.
All parties agree in advance to comply with all of the Custodian’s security and
record layout standards in connection with any Paperless Release Request as may
be amended from time to time upon notice from the Custodian to such parties. The
Custodian reserves the right to restrict or suspend such parties’ access to the
Custodian’s computer systems for maintenance or repairs or for any other reason
in the Custodian’s sole discretion, provided, however, that the Custodian shall
promptly provide such parties notice of such restriction or suspension.
Notwithstanding the foregoing, such parties are authorized to transmit, and the
Custodian is authorized to accept, signed facsimile copies of requests for
release.
Section 9. Procedures Upon Default.
(a) The Agent shall notify the Custodian when a Default or an Event of Default
has occurred and is continuing. No knowledge of any Default or Event of Default
will be implied against the Custodian in the absence of such notice. The
Custodian shall have no duty to inquire whether a Default or an Event of Default
has occurred and is continuing.
(b) Following notification by the Agent (which may be by facsimile) to the
Custodian that a Default or an Event of Default has occurred and is continuing,
the Custodian shall not release any item relating to any Portfolio Investment
(including without limitation the Investment Files) to the Borrower or any other
Person without the express prior written consent and at the direction of the
Agent.

 

9



--------------------------------------------------------------------------------



 



(c) Upon the written direction of the Agent from and after the occurrence of a
Default or an Event of Default, the Custodian shall submit for recording and/or
filing any assignments, instruments of transfer or other documents with respect
to each Portfolio Investments. The Borrower shall be responsible for all
reasonable out-of-pocket costs and expenses of the Custodian associated with the
recording and/or filing of any such assignments, instruments of transfer or
other documents with respect to the Portfolio Investments.
Section 10. Fees and Expenses of Custodian.
All reasonable fees of the Custodian for its services under this Agreement, and
any reasonable expenses incurred by the Custodian (including but not limited to
reasonable counsel fees), will be promptly paid and reimbursed by the Borrower,
or its affiliate, pursuant to a fee agreement between the Borrower, or its
affiliate, and the Custodian.
Section 11. Removal of Custodian.
(a) The Agent or the Borrower, upon (i) at least thirty (30) days prior written
notice to the Custodian and the other party, may remove and discharge the
Custodian (or any successor custodian thereafter appointed), with cause, and
(ii) at least sixty (60) days prior written notice to the Custodian and the
other party, may remove and discharge the Custodian (or any successor custodian
thereafter appointed), without cause, from the performance of its obligations
under this Custodial Agreement; provided, that, unless a Default or an Event of
Default has occurred and is continuing, neither the Agent nor the Borrower shall
remove or discharge the Custodian without cause without the consent of the other
party, which consent shall not be unreasonably withheld. Promptly after the
giving of notice of removal of the Custodian, the Agent shall appoint, by
written instrument, a successor custodian, which appointment shall, unless a
Default or an Event of Default has occurred and is continuing, require the
consent of the Borrower, which consent shall not be unreasonably withheld. One
original counterpart of such instrument of appointment shall be delivered to
each of the Agent, the Borrower, the Custodian and the successor custodian.
(b) In the event of any such removal, the Custodian shall promptly transfer to
the successor custodian, as directed in writing, all the Investment Files being
administered under this Custodial Agreement. The cost of the shipment of
Investment Files shall be at the expense of the Custodian, in the event of a
removal for cause, and otherwise at the expense of the Borrower. The Borrower
shall be responsible for the fees and expenses of the successor custodian.
Section 12. Examination of Investment Files.
Upon reasonable prior written notice to the Custodian, the Borrower and the
Agent and their respective agents, designees, accountants, attorneys and
auditors will be permitted during normal business hours to examine the
Investment Files. In addition, the Custodian shall permit access during normal
business hours to vendors, professionals and others employed by the Borrower for
the purpose of reviewing and repairing document deficiencies contained in the
Investment Files. All records relating to the Borrower’s assets shall remain the
property of the Borrower, and the Custodian shall maintain such records in
accordance with the 1940 Act. Any such examination shall be subject to the
reasonable procedures of the Custodian. The Borrower shall indemnify and hold
the Custodian harmless from all claims, costs, expenses, losses and damages
incurred by the Custodian as a result of the loss or misplacement of any
Investment Files or documents or papers contained in the Investment Files while
in the possession of the examining party, except in the case of any loss or
misplacement resulting from the gross negligence or willful misconduct of the
Agent or its respective agents, designees, accountants, attorneys or auditors.

 

10



--------------------------------------------------------------------------------



 



The Investment Files will initially be maintained at the Custodian’s office
located at 5130 Parkway Plaza Boulevard, Charlotte, North Carolina 28217 and the
Custodian will provide at least 30 days prior written notice to the Borrower and
the Agent before such location is changed.
Section 13. Insurance of Custodian.
At its own expense, the Custodian shall maintain at all times during the
existence of this Agreement and keep in full force and effect fidelity
insurance, theft of documents insurance, and such insurance shall be in amounts
with standard coverage and subject to deductibles as is customary for insurance
typically maintained by banks which act as custodian of assets similar to the
Portfolio Investments, and in no event in an annual amount less than $1,000,000.
Section 14. Counterparts.
For the purpose of facilitating the execution of this Agreement as herein
provided and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts each of which counterparts shall be deemed to be
an original, and such counterparts shall constitute and be one and the same
instrument.
Section 15. Governing Law/Submission to Jurisdiction.
This Agreement shall be deemed to have been made in and shall be construed in
accordance with the laws of the State of North Carolina and its validity,
construction and effect shall be governed by the internal laws of the State of
North Carolina applicable to agreements wholly performed therein. The
appropriate state and federal courts located in the County of Mecklenburg or the
County of Forsyth in the State of North Carolina shall be an appropriate venue
for any action, suit or other proceeding arising from or based upon this
Agreement. The parties hereto waive any objection to the propriety or
convenience of venue in such courts or to the jurisdiction of such courts over
any party and agree that any judgment entered therein may be enforced with no
further defense or offset in any jurisdiction in which the defendant is a
citizen, resides or owns property. Nothing in this Section 15 shall affect the
right of the Agent to bring any action or proceeding against any party hereto or
its property in the courts of any other jurisdiction.
Section 16. Copies of Documents from Investment Files.
Upon the request of the Borrower or, with notice to the Borrower, the Agent and
at the cost and expense of the Borrower (including fees and expenses associated
with researching and making its copies), the Custodian shall provide the
Borrower or the Agent with copies of the documents in the related Investment
File with respect to each Portfolio Investment.

 

11



--------------------------------------------------------------------------------



 



Section 17. Resignation of Custodian.
The Custodian may resign upon at least 60 days prior written notice to the
Borrower and the Agent. Upon such resignation, the Agent may appoint a successor
custodian in accordance with Section 11 hereof, and the resigning Custodian
shall immediately comply with the provisions of such Section 11. If a successor
is not appointed within forty-five (45) days, the Custodian may petition a court
of competent jurisdiction for a successor. Regardless of the reasons for the
removal or resignation of the Custodian, the obligations of a removed or
resigning Custodian under this Custodial Agreement and its status as custodian
for and bailee of the Agent with respect to the Collateral covered hereby shall
continue until all of the Investment Files being administered under this
Custodial Agreement have been transferred to the successor custodian in
accordance with Section 11. The payment of such successor custodian’s fees shall
be solely the responsibility of the Borrower.
Section 18. Term of Agreement.
Promptly after written notice from the Agent of the termination of the Credit
Agreement and payment in full of all amounts owing to the Secured Parties and
the Agent thereunder, the Custodian shall deliver all documents remaining in the
Investment Files to the Borrower in accordance with the Borrower’s written
instructions. The Borrower shall not be obligated to pay any fees or expenses of
the Custodian, except for shipping costs, attributable to periods following
delivery of the Borrower’s written delivery instructions to the Custodian.
Section 19. Notices.
All demands, notices and communications hereunder shall be in writing and shall
be deemed to have been duly given when received by the recipient party at the
address shown on the first page hereof or at such other address as may hereafter
be furnished to the other party by like notice. Any such demand, notice or
communication hereunder shall be deemed to have been received on the date
actually delivered to or received at the premises of the addressee (as
evidenced, in the case of registered or certified mail, by the date noted on the
return receipt).
If to Borrower:
Main Street Capital Corporation
1300 Post Oak Boulevard, Suite 800
Houston, Texas 77056
Attention: Rodger Stout
Telephone: (713) 350-6000
Facsimile: (713) 350-6042
If to the Agent:
At such address, phone number and facsimile number as set forth in Exhibit 4
hereto.

 

12



--------------------------------------------------------------------------------



 



If to the Custodian:
Branch Banking and Trust Company,
Mortgage Custody Department of Corporate Trust Services
5130 Parkway Plaza Boulevard
Charlotte, North Carolina 28217-1964
Attention: Susan Tittl
Telephone: (704) 954-1852
Telecopy: (704) 954-1830
Section 20. Successors and Assigns.
Except as provided herein, the Custodian may not assign its rights or delegate
its obligations under this Agreement without the express written consent of the
Borrower and the Agent. Any attempted assignment of rights or delegation of
duties by the Custodian without such consent shall be void. This Agreement shall
inure to the benefit of the successors and assigns of the parties hereto.
Section 21. Liability of the Custodian.
Neither the Custodian nor any of its directors, officers, agents or employees
shall be liable for any action taken or omitted to be taken by it or them
hereunder or in connection herewith in good faith and believed by it or them to
be within the purview of this Agreement, including without limitation in the
selection of shippers and methods of shipment, except for its or their own gross
negligence or willful misconduct. In no event shall the Custodian or its
directors, officers, agents and employees be held liable for any special,
indirect or consequential damages resulting from any action taken or omitted to
be taken by it or them hereunder or in connection herewith. The Custodian shall
not be responsible to any party for recitals, statements or warranties or
representations of the Borrower contained herein or in any document or be bound
to ascertain or inquire as to the performance or observance of any of the terms
of this Agreement or any participation and servicing agreement with respect to
the Portfolio Investments on the part of the Borrower, except as may otherwise
be specifically set forth herein.
Section 22. Indemnification.
The Borrower agrees to defend, indemnify and hold the Custodian and its
directors, agents and employees harmless against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursement of any kind or nature whatsoever, including reasonable
attorney’s fees, that may be imposed on, incurred by, or asserted against it or
them in any way relating to or arising out of this Agreement or any action taken
or not taken by it or them hereunder unless such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs or expenses are
determined by a final judicial decree to result from the gross negligence, lack
of good faith or willful misconduct of the Custodian, its directors, officers,
agents or employees. The foregoing indemnification shall survive any termination
of this Agreement or the resignation or removal of the Custodian.

 

13



--------------------------------------------------------------------------------



 



Section 23. Custodian’s Reliance.
In the absence of bad faith on the part of the Custodian, the Custodian may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon any request, instructions, certificate, opinion
or other document furnished to the Custodian, believed by the Custodian to be
genuine and to have been signed or presented by the proper party or parties and
conforming to the requirements of this Agreement; but in the case of any
Investment File or other request, instruction, document or certificate which by
any provision hereof is specifically required to be furnished to the Custodian,
the Custodian shall be under a duty to examine the same to determine whether or
not it conforms to the requirements of this Agreement. The Custodian may consult
with outside counsel approved by the Borrower and any opinion shall be full and
complete authorization and protection in respect of any action taken or suffered
or omitted by it hereunder in good faith and in accordance with such opinion of
counsel.
Section 24. Merger or Consolidation of Custodian.
Any Person into which the Custodian may be merged or converted or with which it
may be consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Custodian shall be a party, or any Person succeeding
to the business of the Custodian, shall be the successor of the Custodian under
this Agreement, without the execution of filing of any paper or any further act
on the part of the parties hereto, anything herein to the contrary
notwithstanding.
Section 25. Transmission of Investment Files.
The Custodian shall use United Parcel Service, Federal Express or other
nationally recognized overnight courier service for the purpose of transmission
of the Investment Files in the performance of the Custodian’s duties hereunder.
The Borrower will arrange for the provision of such services at its sole cost
and expense (or, at the Custodian’s option, reimburse the Custodian for all
costs and expenses incurred by the Custodian consistent with such instruction)
and will maintain such insurance against loss or damage to Investment Files as
the Agent deems appropriate. Without limiting the generality of the provisions
of Section 21 above, it is expressly agreed that in no event shall the Custodian
have any liability for any losses or damages to any person, including without
limitation, the Borrower, arising out of actions of the Custodian consistent
with instructions of the Borrower.
Section 26. Authorized Representatives.
Each representative of the Agent, the Borrower and the Custodian who is named on
Exhibit 4, Exhibit 5, or Exhibit 6 hereto, respectively (an “Authorized Person”)
is authorized to give and receive notices, requests and instructions, to deliver
certificates and documents in connection with this Agreement on behalf of the
Agent, the Borrower or the Custodian, respectively, and may, by delivering to
the others a revised exhibit, change the information previously given, but each
of the other parties hereto shall be entitled to rely conclusively on the last
exhibit until receipt of a superseding exhibit.

 

14



--------------------------------------------------------------------------------



 



Section 27. Reproduction of Documents.
This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications which may hereafter be
executed, and (b) certificates and other information previously or hereafter
furnished, may be reproduced by any photographic, photostatic, microfilm,
microcard, miniature photographic or other similar process. The parties agree
that any such production shall be admissible in evidence as the original itself
in any judicial or administrative proceeding, whether or not the original is in
existence and whether or not such reproduction was made by a party in the
regular course of business, and that any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence.
Section 28. Force Majeure.
To the maximum extent permitted by law and notwithstanding any other provision
of this Agreement, the Custodian will not be liable for, and the Borrower hereby
releases the Custodian from responsibility for all losses, claims, liabilities,
expenses (including counsel fees both outside and internal allocated costs) and
damages due to errors, delays or inaccuracies in transmission and from all
liability for losses arising out of interruption of business due to acts of God,
acts of governmental authority, acts of a public enemy, or due to any and all
wars, riots, fires, floods, civil commotion, insurrections, labor difficulties,
severe weather conditions, interruption, delay in, or loss (partial or complete)
of electrical power or external computer (hardware or software) or
communications services, strikes or other labor disturbance by employees or
nonaffiliates, government, judicial or regulatory organization order, rule or
regulation; energy or natural resource difficulty or storage, and inability to
obtain materials, equipment or transportation and equipment, system and software
failures or any other causes beyond the reasonable control of the Custodian,
preventing or delaying performance of any obligation under this Agreement. This
release shall survive termination of this Agreement.
Section 29. Confidentiality Agreement.
The Custodian acknowledges that the Investment Files may contain information
which the Borrower deems “confidential”, “proprietary” and “secret.” The
Custodian shall hold and, shall at all times ensure that its employees and
agents hold in confidence all information contained in the Investment Files, and
will prevent (a) the disclosure by it or its agents or employees to others of
any such proprietary, confidential or secret information of the Portfolio
Investments or (b) the use of such information other than for purposes set forth
herein, unless authorized to do so in writing by the Borrower.
Section 30. No Amendments.
No amendments or modifications to this Agreement shall be effective unless
agreed to in witting by all the parties hereto.

 

15



--------------------------------------------------------------------------------



 



Section 31. Express Duties.
It is expressly agreed by the parties hereto that the Custodian has no duties or
obligations regarding the Investment Files other than that specifically set
forth in this Agreement and has no obligation to sign any documents except for
those specifically agreed to be executed by the Custodian under this Agreement
as custodian and the Custodian shall not be required to place its funds at risk
and may require written indemnification for any action requested to be taken
that is not specifically set forth in this Agreement. The Custodian may without
incurring any liability to any person delay performance hereunder to verify the
authority of any Authorized Person or to consult with its legal counsel.
Section 32. Enforcement of Rights.
The Custodian and the Borrower each acknowledge that the Agent shall have the
right, subject to the terms of the Loan Documents, to enforce the Borrower’s
rights and remedies under this Agreement, including, without limitation, the
right at any time to enforce this Agreement and the obligations of the Custodian
hereunder, and the right at any time to give or withhold any and all consents,
requests, notices, directions, approvals, demands, extensions or waivers under
or with respect to this Agreement with respect to Investment Files; provided,
however, that the Agent shall not be obligated to perform any of the obligations
of the Borrower under this Agreement. The Custodian acknowledges that the rights
of the Agent with respect to the rights and remedies in connection with any
indemnification or any breach of any representation, warranty or covenant made
by the Custodian under this Agreement shall be continuing and shall survive any
termination of this Agreement.
Section 33. No Proceedings.
The Custodian hereby agrees that it will not institute suit against the
Borrower, or join any other Person in instituting against the Borrower, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings,
or any other proceedings under any federal or state bankruptcy or similar law.
The foregoing shall not limit the Custodian’s right to file any claim in or
otherwise take any action with respect to any insolvency proceeding that was
instituted by any Person other than the Custodian.
Section 34. Custody Agreement.
Each party hereto represents that this Agreement is a 1940 Act custody agreement
and shall be interpreted in accordance therewith; provided, however, that
nothing in the foregoing shall be deemed to adversely affect the perfection of
the security interests of the Agent for the benefit of the Secured Parties in
the Collateral pursuant to the provisions of this Agreement.

 

16



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Borrower, the Agent and the Custodian have caused their
names to be duly signed hereto by their respective officers’ thereunto duly
authorized, all as of the first above written.

            BORROWER:

MAIN STREET CAPITAL CORPORATION
      By:   /s/ Todd A. Reppert         Name:   Todd A. Reppert        Title:  
President and Chief Financial Officer   

            CUSTODIAN:

BRANCH BANKING AND TRUST COMPANY,
MORTGAGE CUSTODY DEPARTMENT OF
CORPORATE TRUST SERVICES
      By:   /s/ Susan E. Tittl         Name:   Susan E. Tittl        Title:  
Vice President   

            AGENT:

BRANCH BANKING AND TRUST COMPANY,
as Agent
      By:   /s/ Gregory Drabik         Name:   Gregory Drabik        Title:  
Vice President   

 

17